  Case 2:20-cv-13165-LJM-DRG ECF No. 1, PageID.1 Filed 12/02/20 Page 1 of 7




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

JIM HENRY REDD,

              Plaintiff,                         CASE NO.
                                                 Hon:
vs.
                                                 COMPLAINT
                                                 PLAINTIFF DEMANDS TRIAL
                                                 BY JURY
MICHAEL BARNES, and
ALLEY CASSETTY COMPANIES, INC.,

              Defendant.
____________________________________________________________________/
PATRICK A. ROONEY (P51969)
Attorney for Plaintiff
42490 Garfield Road, Suite 210
Clinton Township, MI 48038
(586) 286-1500/(586) 286-1521 – fax
patrickarooney@gmail.com
rooneystaff@gmail.com
____________________________________________________________________/
THERE IS NO OTHER PENDING OR RESOLVED CIVIL ACTION ARISING OUT OF THE TRANSACTION
                    OR OCCURRENCE ALLEGED IN THE COMPLAINT.

                           _______/s/Patrick A. Rooney________
                                 ATTORNEY FOR PLAINTIFF



                    COMPLAINT AND DEMAND FOR JURY TRIAL

      NOW COMES the Plaintiff JIM HENRY REDD, by and through his attorney, and

for his cause of action against the Defendants states:

      1.     Plaintiff, JIM HENRY REDD, is a resident of the Township of Harrison, in

the County of Macomb, in the State of Michigan. His current address is 25831 Village

Green Blvd., #206, Harrison Township, Michigan 48045. At all pertinent times, Plaintiff



                                            1
  Case 2:20-cv-13165-LJM-DRG ECF No. 1, PageID.2 Filed 12/02/20 Page 2 of 7




was a resident of the State of Michigan and residing within the Eastern District of

Michigan Federal Court Jurisdiction (Southern Division).

          2.       The Defendant, MICHAEL BARNES, is a resident of the City of

Murfreesboro, in the County of Rutherford, in the State of Tennessee.

          3.       The Defendant, ALLEY CASSETTY COMPANIES, INC., is a domestic

corporation of the State of Tennessee, with its principal office located at 2 Oldham

Street,        Nasvhille,   Tennessee   37202.    Further,   Defendant      ALLEY   CASSETTY

COMPANIES, INC., is a corporation that engages in the business of interstate trucking

and hauling.

          4.       There is diversity of citizenship between the parties.

          5.       On June 1, 2020, the Defendant MICHAEL BARNES was the driver of a

semi-truck, a 2016 Western Star CBE, VIN 5KJJBHD50GLHS5132, owned by

Defendant ALLEY CASSETTY COMPANIES, INC. The semi-truck was being driven by

Defendant BARNES at the direction of, and with the consent of, Defendant ALLEY

CASSETTY COMPANIES, INC. Further at pertinent times, Defendant BARNES was the

agent or employee of Defendant ALLEY CASSETTY COMPANIES, INC. As such,

Defendant ALLEY CASSETTY COMPANIES, INC. is directly and vicariously liable for

the negligent conduct of Defendant BARNES which occurred on June 1, 2020, as set

forth below.

          6.       The Defendant MICHAEL BARNES was driving the 2016 Western Star

semi-truck on June 1, 2020, in the City of Williamsburg, in the State of Kentucky, on the

I-75 expressway, northbound, when the Defendant BARNES attempted to change lanes



                                                  2
  Case 2:20-cv-13165-LJM-DRG ECF No. 1, PageID.3 Filed 12/02/20 Page 3 of 7




from the left lane into the right. When the Defendant attempted to change lanes, he

struck a vehicle which was rightfully already in the right lane. Plaintiff JIM HENRY

REDD was a passenger in the vehicle struck by the Defendant BARNES and due to the

collision Plaintiff JIM HENRY REDD sustained serious injuries as set forth below.

       7.     The Defendant MICHAEL BARNES was negligent and did violate the

common and statutory laws of the State of Kentucky in the following, but not limited to

the following, particulars:

       a)    In the Defendant MICHAEL BARNES violating the laws of the State of
       Kentucky, by making a sudden and improper lane change in contravention to
       Kentucky Revised Statute 189.380;

       b)     In the Defendant MICHAEL BARNES impeding traffic in entering a lane
       that was already occupied by making a sudden and improper lane change;

       c)     In the Defendant MICHAEL BARNES failing to make proper observations
       of the then existing conditions and in entering a lane that was already occupied
       by another vehicle when Defendant BARNES made a sudden and improper lane
       change in violation of Kentucky Revised Statute 189.380;

       d)     In the Defendant MICHAEL BARNES operating a commercial motor
       vehicle in a reckless manner and committing a serious traffic offense by
       engaging in improper or erratic traffic lane changes as set forth in Kentucky
       Revised Statute 35.645.

       8.     Defendant ALLEY CASSETTY COMPANIES, INC., was negligent through

its agent, servants and or employees, specifically Defendant MICHAEL BARNES, and is

directly and vicariously liable for the injuries sustained by Plaintiff JIM HENRY REDD.

Further, the Defendant did breach its duties to the Plaintiff in the following, but not

limited to the following, particulars:

       a)      In the Defendant ALLEY CASSETTY COMPANIES, INC., having a driver
       that violated the laws of the State of Kentucky by making a sudden and improper
       lane change in contravention to Kentucky Revised Statute 189.380;


                                           3
  Case 2:20-cv-13165-LJM-DRG ECF No. 1, PageID.4 Filed 12/02/20 Page 4 of 7




       b)     In the Defendant ALLEY CASSETTY COMPANIES, INC., having a driver
       that violated the laws of the State of Kentucky by impeding traffic in entering a
       lane that was already occupied making a sudden and improper lane change;

       c)     In the Defendant ALLEY CASSETTY COMPANIES, INC.,, having a driver
       that violated the laws of the State of Kentucky by failing to make proper
       observations of the then existing conditions and in entering a lane that was
       already occupied when the driver of the truck made a sudden and improper lane
       change;

       d)     In the Defendant ALLEY CASSETTY COMPANIES, INC.,, having a driver
       that violated the laws of Kentucky by operating a commercial motor vehicle in a
       reckless manner and committing a serious traffic offense by engaging in
       improper or erratic traffic lane changes as set forth in Kentucky Revised Statute
       35.645 and its amendments.


       9.     To the extent that a choice of laws requires, Defendant MICHAEL

BARNES was negligent under the common law and the statutory law of the State of

Michigan in the following, but not limited to the following, particulars:

              a)     In the Defendant MICHAEL BARNES driving a
                     motor vehicle upon the highway in a careless,
                     reckless, and wanton manner in total disregard
                     of the rights and safety of other lawfully upon the
                     highway in violation of MCL §257.626, and its
                     amendments;

              b)     In the Defendant MICHAEL BARNES failing to
                     maintain a proper lookout and in otherwise
                     negligently operating a motor vehicle so as to
                     cause a collision, injury and harm to your
                     Plaintiff in violation of MCL §257.402; MCL
                     §257.643; MCL §257.627 and its amendments;

              c)     In the Defendant MICHAEL BARNES failing to
                     make sure that changing lanes from a direct line
                     could be made in safety in violation of MCL
                     §257.648(1), and its amendments;




                                              4
  Case 2:20-cv-13165-LJM-DRG ECF No. 1, PageID.5 Filed 12/02/20 Page 5 of 7




            d)     In the Defendant MICHAEL BARNES failing to
                   make proper observations of the conditions of
                   the highway and any other conditions then and
                   there existing before attempting to enter an
                   already occupied lane;

            e)     In the Defendant MICHAEL BARNES driving a
                   commercial vehicle in a grossly negligent
                   manner.

      10.   To the extent that a choice of laws requires, Defendant ALLEY

CASSETTY COMPANIES, INC., also breached the common law and statutory duties

imposed by the State of Michigan in the following, but not limited to the following,

manner:

            a)     In the Defendant ALLEY CASSETTY
                   COMPANIES, INC., having its driver driving a
                   motor vehicle upon the highway in a careless,
                   reckless, and wanton manner in total disregard
                   of the rights and safety of other lawfully upon the
                   highway in violation of MCL §257.626, and its
                   amendments;

            b)     In the Defendant ALLEY CASSETTY
                   COMPANIES, INC., having its driver failing to
                   maintain a proper lookout and in otherwise
                   negligently operating a motor vehicle so as to
                   cause a collision, injury and harm to your
                   Plaintiff in violation of MCL §257.402; MCL
                   §257.643; MCL §257.627 and its amendments;

            c)     In the Defendant ALLEY CASSETTY
                   COMPANIES, INC., having its driver failing to
                   make sure that changing lanes from a direct line
                   could be made in safety in violation of MCL
                   §257.648(1), and its amendments;

            d)     In the Defendant ALLEY CASSETTY
                   COMPANIES, INC., having its driver failing to
                   make proper observations of the conditions of
                   the highway and any other conditions then and


                                           5
  Case 2:20-cv-13165-LJM-DRG ECF No. 1, PageID.6 Filed 12/02/20 Page 6 of 7




                      there existing before attempting to enter an
                      already occupied lane;

               e)     In the Defendant ALLEY CASSETTY
                      COMPANIES, INC., having its driver driving a
                      commercial vehicle in a grossly negligent
                      manner.

       11.     Following the collision, Plaintiff JIM HENRY REDD, experienced neck and

back pain, as well as right shoulder pain.

       12.     Plaintiff maintains that as a direct and proximate result of the Defendants’

negligence and breaches of statutory duty, he sustained a cervical disc herniations,

tears in the right shoulder, and lower back injury, that constitute serious and permanent

injuries. Further, these injuries have caused Plaintiff pain and suffering, loss of earning

capacity, loss of social pleasures, and have affected his ability to lead his normal life.

The injuries sustained in the collision will in the future cause Plaintiff JIM HENRY REDD

pain and suffering, loss of earning capacity, loss of social pleasures, and will affect his

ability to lead his normal life.

       13.     As a direct and proximate result of Defendants’ negligence and breaches

of statutory duty, medical expenses were incurred for the care and treatment of the

injuries previously alleged, and additional expenses will in the future be incurred for

treatment of these injuries.

       14.     As a result of the visible nature of Plaintiff JIM HENRY REDD’S injuries,

Plaintiff has suffered humiliation and embarrassment and will in the future suffer

humiliation and embarrassment.




                                             6
  Case 2:20-cv-13165-LJM-DRG ECF No. 1, PageID.7 Filed 12/02/20 Page 7 of 7




       15.    Plaintiff JIM HENRY REDD is hereby claiming any and all damages

allowable under the applicable law, to include, but not be limited to both economic and

non-economic losses.

       16.    This Court has jurisdiction as a result of the injuries and damages

sustained by the Plaintiff as there is diversity of citizenship amongst the parties and the

amount in controversy exceeds Seventy-five Thousand Dollars ($75,000.00), exclusive

of interest and cost.

       WHEREFORE, your Plaintiff herein prays for a judgment against the Defendants,

in whatever amount the jury or court determines to be fair, just and adequate

compensation for the injuries and damages sustained, together with interest, court costs

and attorney fees.

       PLAINTIFF HEREIN DEMANDS A TRIAL BY JURY

                                         Respectfully submitted,

                                      By:_/s/ Patrick A. Rooney____________
                                         PATRICK A. ROONEY (P51969)
                                         Attorney for Plaintiff
                                         42490 Garfield Road, Suite 210
                                         Clinton Township, MI 48317
                                         (586) 286-1500

Dated: December 2, 2020




                                            7
